Title: [Diary entry: 7 February 1760]
From: Washington, George
To: 

Thursday Feby. 7th. The Hogs which arrivd Yesterday were killd—weighg. as follows viz. 

142
140
140
139


130
130
110
90


90
90
90
90


83
80
70



   445
   440
   410
   319





410





440





445




Total
   1614

  Out of which Jno. Foster recd. the remainder of his Years Provisions viz. 


   177
lbs.


had before
   173




350
—the years Allowe.

 Doctr. Lauries Man attended the Sick this day also. I went to Mr. Craigs Funeral Sermon at Alexandria—and there met my Waggons with 4 Hhds. Tobo. more. Unloaded & sent them down to Mt. Vernon. One of the Boys that came down with them & the Hogs (Nat) was taken with the Meazles last Night. The Wind was Southerly, and very warm & drying, but the Earth extreamely Rotton.